Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 6, 2019

                                            No. 04-19-00045-CV

                           IN RE BERTETTI HEALTHCARE, INC.
                d/b/a Legend Oaks Healthcare and Rehabilitation - West San Antonio

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On January 24, 2019, relator filed a petition for writ of mandamus. On January 28, 2019,
relator filed a motion to abate the mandamus proceeding. After considering the petition, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The motion to abate the mandamus
proceeding is DENIED AS MOOT.

        It is so ORDERED on February 6, 2019.


                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-08563, styled John Zepeda, Individually and as Administrator of
the Estate of Concepcion Zepeda, Deceased and on Behalf of All Wrongful Death Beneficiaries of Concepcion Zepeda
Deceased v. Bertetti Healthcare, Inc. d/b/a Legend Oaks Healthcare and Rehabilitation - West San Antonio, pending
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.